Citation Nr: 1627916	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  07-11 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the hips, claimed as secondary to in-service exposure to herbicides.

2.  Entitlement to service connection for arthritis of the knees, claimed as secondary to in-service exposure to herbicides.

3.  Entitlement to service connection for neuropathy of the hands, claimed as secondary to in-service exposure to herbicides.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran's claim was remanded by the Board for additional development in May 2015 and January 2016.  The matter again is before the Board.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in February 2015.  A transcript of the hearing is associated with the Veteran's electronic claims file.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A remand is necessary because, following the August 2015 VA opinion, additional relevant medical evidence was received which has not been forwarded to the VA physician who authored the opinion.  

In March 2016, VA received a letter from the Veteran's private orthopedic surgeon, Dr. J.S.  He noted that the Veteran was a long time patient of his, and that records from knee surgeries performed approximately 20 years ago were no longer available.  The newly received evidence is relevant because the VA opinion references a right total knee replacement in January 2013, but does not discuss any medical documentation of knee arthritis or knee surgery prior to that date.  Under these circumstances, the VA physician who authored the August 2015 opinion should review the newly received evidence and provide an addendum regarding whether any of his conclusions have changed.  

Also, the Veteran testified during a November 2008 hearing that his hips started bothering him after arthroscopic knee surgery in the 1990s.  See November 2008 Hearing Transcript P. 15.  The Board determines that the issue of entitlement to service connection for hip arthritis secondary to a knee disability has been reasonably raised by the record, and must also be addressed in the next VA opinion. 

The August 2015 VA opinion is also inadequate because it does not address all the questions posed in the Board's May 2015 remand with respect to the issues of entitlement to service connection for neuropathy and sleep apnea.  See Stegall v. West, 11 Vet. App. 268 (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  

In the May 2015 remand, the Board directed the AOJ to obtain an opinion regarding whether the Veteran's diagnosed neuropathy of the hands represents early onset neuropathy, which is recognized as a disease associated with exposure to certain herbicide agents pursuant to 38 C.F.R. § 3.309(e).  The Board specifically directed the examiner's attention to the Veteran's February 2015 testimony in which he stated his hands would fall asleep during service. 

While the VA physician indicated that the Veteran's testimony was reviewed, his opinion does not address the Veteran's assertion that his hands fell asleep during service, nor does it address whether that was a manifestation of early onset neuropathy.  Instead, the physician merely indicates that a diagnosis of peripheral neuropathy or carpal tunnel syndrome was not made until several years after service.  

This opinion is inadequate because it does not discuss the Veteran's competent and credible lay statements regarding the onset of his symptoms.  In providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Here, although the Veteran's testimony was reviewed, there is no accompanying rationale for dismissing the Veteran's competent and credible statements regarding the onset of his symptoms, and no opinion was offered regarding whether his lay reports of his hands falling asleep during service represents a manifestation of early onset neuropathy.

The August 2015 opinion also fails to address the Veteran's lay statements regarding the onset of his sleep apnea symptoms.  The rationale provided for why the Veteran's sleep apnea is not etiologically related to service is that there is no medical documentation of sleep apnea until the 1990s.  It was noted that, even taking into account the observations of the Veteran's wife, the earliest he would have been diagnosed with sleep apnea was approximately 1976, when he was 30 years old, which is several years following service.  

This opinion is inadequate because it does not address the Veteran's subjective statements that his sleep problems actually began in service, not when he was 30 years old.  See February 2015 Hearing Transcript P. 8.  The opinion does not acknowledge and discuss the Veteran's lay statements regarding the onset of his sleep apnea symptoms, and as such, it is not adequate for purposes of determining service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Forward all relevant evidence, including the March 2016 letter from Dr. J.S., since August 2015 to the VA physician who authored the August 2015 medical opinion.  Following review of the additional evidence, the physician should address the following:

(a)  Is it at least as likely as not the Veteran's knee arthritis had its clinical onset during the Veteran's period of service or was manifested within the first post-service year, or is otherwise etiologically related to service.  The physician should specifically address the possibility that the Veteran underwent surgery for bilateral knee arthritis approximately twenty years ago. 

(b)  If the response to (a) is positive, the examiner should also indicate whether it is at least as likely as not the Veteran's bilateral hip arthritis is proximately due to or was aggravated by knee arthritis.

(c)  Is it at least as likely as not that the Veteran's currently diagnosed neuropathy of the hands had its clinical onset during the Veteran's period of service or was manifested within the first post-service year, or is otherwise related to such period of service.  The examiner is asked to address whether the Veteran has early onset neuropathy, which is now recognized as a disease associated with exposure to certain herbicide agents pursuant to 38 C.F.R. § 3.309(e).  In offering an opinion, the examiner must address the Veteran's testimony in February 2015 that his hands would fall asleep during service.  

(d)  Is it at least as likely as not that the Veteran's currently diagnosed sleep apnea had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service.  In offering an opinion, the examiner must address the Veteran's testimony in February 2015 that he had sleep problems during service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he must provide a reason for doing so.  The absence of evidence of treatment for peripheral neuropathy or sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

2.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




